Citation Nr: 1047298	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  09-30 008	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bladder and prostate 
cancer.

2.  Entitlement to service connection for cancer of the abdominal 
wall.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1988 to December 
1991.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision that, in pertinent 
part, denied service connection for bladder and prostate cancer, 
and for cancer of the abdominal wall.  The Veteran timely 
appealed.

In March 2010, the Veteran testified during a hearing before the 
undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran contends that service connection for bladder and 
prostate cancer, and for cancer of the abdominal wall is 
warranted on the basis of his service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

In March 2010, the Veteran testified that he was diagnosed with 
cancer in June 2008, and that he had a very aggressive form of 
cancer.  He testified that the cancer first started in his 
bladder and then metastasized to his prostate and abdominal wall.  
The Veteran underwent chemotherapy and radiation treatment, and 
his cancer is no longer active.  He testified that doctors had 
asked him whether he was exposed to depleted uranium.  The 
Veteran testified that he was exposed to burning vehicles and 
dust particles, and that the uranium exposure was from the 
coalition forces' use of ordinance to destroy vehicles.  The 
Veteran testified that he has since learned that the ordinance 
used by coalition forces, especially the bunker-buster type, left 
depleted uranium particulate matter on the battlefield after the 
explosion.
 
The Board notes that the Secretary of the Department of Veterans 
Affairs has determined that a presumption of service connection 
based on exposure to depleted uranium used in the Persian Gulf 
during the Persian Gulf War is not warranted for any of the 
diseases, illnesses, or health effects discussed in a July 30, 
2008 report of the IOM (Institute of Medicine) of the NAS 
(National Academy of Sciences)-including bladder cancer, stomach 
cancer, and prostate cancer.  It was specifically indicated that 
the IMO, after reviewing pertinent studies, found little evidence 
that exposure to natural uranium or depleted uranium increases 
the risk of bladder cancer or stomach cancer; and assigned a low 
priority to further study of an association between exposure to 
depleted uranium and prostate cancer.  See Notice, 75 Fed. Reg. 
10867-10871 (2010).  

In November 2008, a radiation oncologist, Jonathan Tward, M.D., 
Ph.D., indicated that the Veteran's case was particularly unusual 
in that physicians seldom see advanced bladder cancers in men of 
the Veteran's age; and the clinical presentation suggested an 
extremely aggressive variant.  Dr. Tward opined that the unusual 
circumstances in this case suggest the possibility that an 
environmental chemical exposure could have contributed to his 
cancer development.

In March 2009, a VA treating physician indicated that the 
majority of cases of bladder cancer (around 70 percent) are found 
in smokers and in older individuals.  The Veteran's diagnosis is 
unusual both in his young age, and the fact that he had never 
been a tobacco smoker.  The VA physician opined that there is a 
strong possibility that the Veteran's exposure in the military 
may have led to bladder cancer.  
    
Where there is a reasonable possibility that a current condition 
is related to or is the residual of a condition or injury 
experienced in service, VA should seek a medical opinion as to 
whether the Veteran's claimed current disability is in any way 
related to the condition or injury experienced in service.  
Horowitz v. Brown, 5 Vet. App. 217 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
identify all current disability exhibited 
by bladder and prostate cancer, and for 
cancer of the abdominal wall.  The examiner 
should determine:

For any such disability, whether there is a 
50 percent probability or greater that the 
diagnosed illness had its onset in service 
or is otherwise related to a disease or 
injury in service-specifically, to include 
exposure to depleted uranium as a result of 
coalition forces' use of ordinance in 
Southwest Asia.  The evidentiary basis for 
the response should include pertinent 
reference to the statements made by the 
Veteran regarding the etiology of current 
disability, the articles submitted by the 
Veteran, the November 2008 and March 2009 
medical reports and the published 
conclusions of the National Academy of 
Sciences' IMO (as summarized in this 
Remand). 

The examiner should provide a rationale for 
opinions offered.

The Veteran's claims file, to include a 
copy of this REMAND, must be provided to 
the examiner designated to examine the 
Veteran, and the examination report should 
note review of the file.

2.  After ensuring that the requested 
action is completed, the RO or AMC should 
re-adjudicate the claims on appeal.  If the 
benefits sought are not fully granted, the 
RO or AMC must furnish a supplemental 
statement of the case (SSOC), before the 
claims file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.   The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

